Citation Nr: 0316412	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  98-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for low back syndrome with 
degenerative disease and osteoarthritic changes at L4-5 and 
L5-S1, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

REMAND

The veteran had active military service from January 1948 to 
January 1958 and from March 1958 to August 1969, at which 
time he retired with more than 21 years active duty.  

The current matter is before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which granted a 10 percent rating for 
the veteran's low back syndrome with degenerative disease and 
osteoarthritic changes at L4-5 and L5-S1.  In a May 1998 
rating action, the RO awarded a 20 percent for the veteran's 
low back disability.  The Board then undertook additional 
development of the claim in December 2002.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit held that when additional relevant evidence 
is obtained by the Board that was not initially considered by 
the RO, the Board must refer the evidence to the RO for 
review unless this procedural right is waived by the 
appellant.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  After the decision 
in Disabled Am. Veterans, the Board obtained additional 
evidence that was not submitted by the veteran.  

In order to comply with the change in the law by judicial 
precedent and to ensure due process of law, the case is 
remanded to the RO for the following actions:  

1.  Ensure compliance with the duty to notify 
and the duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, 
codified in part at 38 U.S.C.A. §§ 5103, 5103A. 

2.  After the development is completed, review 
all the evidence of record since the issuance 
of the last supplemental statement of the case, 
including the May 2003 VA examination report.  
Then adjudicate the claim, if the benefit 
sought is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with notice 
of the 60-day period to respond.  Thereafter, 
the case should be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


